THE STATE OF TEXAS
                                         MANDATE
TO THE COUNTY COURT AT LAW NO. 1 OF HUNT COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 17th
day of March, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Shanna Delaine Gluck, Appellant                           No. 06-15-00048-CR

                   v.                                     Trial Court No. CR1400939

The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Shanna Delaine Gluck, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 20th day of May, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk